 Case 2:19-cv-18544-MCA-MAH Document 1 Filed 09/30/19 Page 1 of 5 PageID: 1



Jason B. Lattimore
The Law Office Of
JASON B. LATTIMORE, ESQ. LLC
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Telephone: (973) 998-7477
Facsimile: (973) 264-1159
Jason@LattimoreLaw.com
Attorneys for Plaintiff,
Interlink Products International, Inc.


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


INTERLINK PRODUCTS                                      Case No: 2:19-cv-18544
INTERNATIONAL, INC.,


               Plaintiff,
                                                                     COMPLAINT &
               v.                                                 JURY TRIAL DEMAND

HOMEWERKS WORLDWIDE, LLC,

               Defendant.




       Plaintiff, Interlink Products International, Inc. (hereinafter “Interlink”), by and through its

undersigned attorney, hereby complains of Defendant, Homewerks Worldwide, LLC

(“Defendant”), as follows:

                                         THE PARTIES

       1.      Interlink is a New Jersey corporation with its principal place of business at 1315

East Elizabeth Avenue, Linden, New Jersey 07036.
 Case 2:19-cv-18544-MCA-MAH Document 1 Filed 09/30/19 Page 2 of 5 PageID: 2



       2.      On information and belief, Defendant is an Illinois limited liability company with

its principal place of business at 55 Albrecht Drive, Lake Bluff, Illinois 60044.


                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the claims alleged pursuant to 28 U.S.C. §§ 1331

and 1338.

       4.      This Court also has jurisdiction over the claims alleged pursuant to 28 U.S.C. §

1332. The amount in controversy exceeds $75,000 and complete diversity exists between Plaintiff

and Defendant.

       5.      This Court has personal jurisdiction over Defendant in that Defendant has

consented to litigating the matters at issue in this lawsuit in this forum. This Court further has

personal jurisdiction over Defendant in that Defendant does business regularly in this district and

the claims at issue in this case arise out of or are related to Defendant’s business activities with

respect to this district. On information and belief, Defendant regularly places the products at issue

into the stream of commerce through established relationships with one or more retailers selling

the product in New Jersey and with full awareness that substantial quantities of the product will

be sold in New Jersey. Defendant thus purposely directs its business activities to this forum and

the claims herein arise out of and relate to such business activities.

       6.      Venue is proper in this district pursuant to the forum selection clause in the contract

at issue and 28 U.S.C. § 1391(b) and (c).

                          CLAIM FOR BREACH OF SETTLEMENT
                                    AGREEMENT

       7.      On November 27, 2007, United States Letters Patent No. 7,299,510 (“the ’510

Patent”) were issued to Pi Kuang Tsai (“Tsai”). In general terms, the ’510 Patent describes an



                                                  2
 Case 2:19-cv-18544-MCA-MAH Document 1 Filed 09/30/19 Page 3 of 5 PageID: 3



invention centering on a specific configuration of a water diverter that is combined with a

showerhead holder (i.e., a diverter mount).

       8.          On November 17, 2015, Interlink acquired, by assignment from Tsai, all right, title

and interest in and to the ’510 Patent, including the right to sue for past infringement of the ’510

Patent and collect damages associated with such infringement. The assignment has been recorded

with the United States Patent & Trademark Office and Interlink remains the owner of all right title

and interest in and to the ’510 Patent. A copy of the ’510 Patent is attached as Exhibit A.

       9.          On or about May 24, 2016, Plaintiff entered into a settlement agreement with

Defendant with respect to Plaintiff’s prior lawsuit against Defendant in which Plaintiff alleged

Defendant had infringed the claims of the ’510 Patent (the “Settlement Agreement”).

       10.         Notwithstanding the prior lawsuit and settlement, Interlink has recently discovered

that Defendant continues to infringe the ’510 Patent.

       11.         Defendant breached the settlement agreement causing Interlink damages.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment in its favor and against Defendant and its

subsidiaries, affiliates, agents, servants, employees and all persons in active concert or

participation with Defendant, granting the following relief:

       A. An award of damages sufficient to compensate Interlink for Defendant’s breach,

             including, without limitation, Interlink’s lost profits;

       B. A preliminary and permanent injunction prohibiting the actions constituting the breach;

       C. All other other relief provided for in the Settlement Agreement in the event of a breach;

             and

       D. Such other and further relief as this Court or a jury may deem proper and just.


                                                    3
 Case 2:19-cv-18544-MCA-MAH Document 1 Filed 09/30/19 Page 4 of 5 PageID: 4




Dated: September 30, 2019                     Respectfully submitted,

                                              The Law Office Of
                                              JASON B. LATTIMORE, ESQ. LLC

                                              By s/ Jason B. Lattimore
                                                 Jason B. Lattimore
                                                 55 Madison Avenue, Suite 400
                                                 Morristown, NJ 07960
                                                 Telephone: (973) 998-7477
                                                 Facsimile: (973) 264-1159

                                                  Attorneys for Plaintiff
                                                  Interlink International Products, Inc.




                                 DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all issues triable by

jury.


Dated: September 30, 2019                     Respectfully submitted,

                                              The Law Office Of
                                              JASON B. LATTIMORE, ESQ. LLC

                                              By s/ Jason B. Lattimore
                                                 Jason B. Lattimore
                                                 55 Madison Avenue, Suite 400
                                                 Morristown, NJ 07960
                                                 Telephone: (973) 998-7477
                                                 Facsimile: (973) 264-1159

                                                  Attorneys for Plaintiff
                                                  Interlink International Products, Inc.




                                                 4
 Case 2:19-cv-18544-MCA-MAH Document 1 Filed 09/30/19 Page 5 of 5 PageID: 5



             CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       The undersigned hereby certifies that, to the best of his knowledge, this matter is not the

subject of any other action pending in any court, or any pending or contemplated arbitration or

administrative proceeding.


Dated: September 30, 2019                   Respectfully submitted,

                                            The Law Office Of
                                            JASON B. LATTIMORE, ESQ. LLC

                                            By s/ Jason B. Lattimore
                                               Jason B. Lattimore
                                               55 Madison Avenue, Suite 400
                                               Morristown, NJ 07960
                                               Telephone: (973) 998-7477
                                               Facsimile: (973) 264-1159

                                                Attorneys for Plaintiff
                                                Interlink International Products, Inc.




                                                5
